Citation Nr: 0329300	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for ulcerative 
colitis with peptic ulcer disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



REMAND

On November 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please note the February 2003 letter 
to the veteran and his March 2003 reply.  
Obtain outpatient treatment records from 
Moncrief Army Hospital from August 1992 
to the present; from Columbia, South 
Carolina VA Medical Center from 1992 to 
the present; and from Steven A. Madden, 
M.D., of South Carolina Oncology 
Associates, 120 W. Hospital Drive, West 
Columbia, South Carolina  29169.  

2.  Thereafter, schedule the veteran for 
a VA gastrointestinal examination.  The 
claims folder must be available to the 
examining physician for review.  The 
physician must conduct a thorough 
examination and conduct all necessary 
tests.  The examiner must separately 
assess the current severity the veteran's 
ulcerative colitis and his peptic ulcer 
disease.  The examiner must attempt to 
differentiate symptoms caused by these 
disorders, one from the other, and 
attempt to differentiate symptoms of both 
from any caused by gastroesophageal 
reflux disease and any associated with 
the appellant's nonservice connected 
hiatal hernia and/or lower esophageal 
stricture.  

Regarding the ulcerative colitis, the 
examiner should address whether the 
condition is either
moderate, with infrequent exacerbations; 
or 
moderately severe, with frequent 
exacerbations; or 
severe, with numerous attacks each year, 
malnutrition, and health only fair during 
remissions; or 
pronounced, with resulting marked 
malnutrition, anemia, and general 
debility, or serious complications such 
as liver abscess.  

Regarding the peptic ulcer disease, the 
examiner should address whether the 
condition is either 
mild, with recurring symptoms once or 
twice each year; or
moderate, with recurring episodes of 
severe symptoms two or three times each 
year averaging 10 days in duration per 
episode, or with continuous moderate 
manifestations; or
moderately severe, with symptoms less 
than severe but with impairment of health 
manifested by anemia and weight loss, or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times each year; or 
severe, with pain only partially relieved 
by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health.  

3.  Schedule the veteran for a VA 
dermatology examination.  The claims 
folder must be available to the examining 
physician for review.  The physician must 
conduct a thorough examination, conduct 
all necessary tests, and take color 
photographs of all affected areas.  The 
examiner should address the 
presence/absence and/or extent of each of 
the following: area of exposure 
(including whether psoriasis covers a 
small or large area, and whether on 
exposed or unexposed surfaces), 
exfoliation, exudation, itching, 
ulceration, crusting, systemic or nervous 
manifestations, exceptional repugnance.  
The examiner must offer an opinion 
whether it is at least as likely as not 
that psoriasis, standing alone, is so 
repugnant that it precludes substantially 
gainful employment.  A complete rationale 
must be provided with an opinion offered.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





